Title: To George Washington from Henry Lee, Jr., 29 January 1799
From: Lee, Henry Jr.
To: Washington, George



dear sir.
Richmond 29th Jany [17]99.

In our late session the views of opposition to govt have been disclosed with more than usual frankness.
That you may possess an accurate copy of the address on the part of the minority I beg leave to forward to you the enclosed.
If the people will generally read the proceedings of the legislature I console myself with the hope that the disposition of Virga

will change respecting congressional politics. I have the honor to be most respectfully Sir [your] real friend

H. Lee

